As filed pursuant to Rule 424(b)(3). Registration Statement File No. 333-164381 PROSPECTUS CCH II, LLC CCH II Capital Corp. Offer to Exchange $976,826,466 in Aggregate Principal Amount of 13.50% Senior Notes due 2016 (CUSIP No. 12502C AT8) which have been registered under the Securities Act for certain outstanding 13.50% Senior Notes due 2016 Issued by CCH II, LLC and CCH II Capital Corp. on November 30, 2009 • This exchange offer expires at 5:00 p.m., New York City time, on June 4, 2010, unless extended. • No public market currently exists for the original notes or the new notes. We do not intend to list the new notes on any securities exchange or to seek approval for quotation through any automated quotation system. CCH II, LLC and CCH II Capital Corp. hereby offer to exchange any and all of the $976,826,466 aggregate principal amount of their 13.50% Senior Notes due 2016 (the “new notes”), which have been registered under the Securities Act of 1933, as amended, pursuant to a Registration Statement of which this prospectus is part, for a like principal amount of their 13.50% Senior Notes due 2016 (the “original notes”) outstanding on the date hereof upon the terms and subject to the conditions set forth in this prospectus and in the accompanying letter of transmittal (which together constitute the exchange offer). This exchange offer is only being made for those original notes that were issued pursuant to Section 4(2) of the Securities Act of 1933, as amended and which are indentified by CUSIP No. 12502C AT8. The terms of the new notes are identical in all material respects to those of the original notes, except for certain transfer restrictions and registration rights relating to the original notes. The new notes will be issued pursuant to, and entitled to the benefits of our indenture, dated as of November 30, 2009, among CCH II, LLC, CCH II Capital Corp. and The Bank of New York Mellon Trust Company, NA, as trustee. You should carefully consider the risk factors beginning on page 13 of this prospectus before deciding whether or not to participate in the exchange offer. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of this prospectus. Any representation to the contrary is a criminal offense. The date of this prospectus is April 30, 2010. TABLE OF CONTENTS Page ADDITIONAL INFORMATION i DISCLOSURE REGARDING FORWARD-LOOKING STATEMENTS ii SUMMARY 4 RISK FACTORS 13 SELECTED HISTORICAL CONSOLIDATED FINANCIAL DATA 27 MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 29 BUSINESS 48 REGULATION AND LEGISLATION 60 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 70 CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS 74 DESCRIPTION OF OTHER INDEBTEDNESS 78 THE EXCHANGE OFFER 89 DESCRIPTION OF NOTES 95 IMPORTANT UNITED STATES FEDERAL INCOME TAX CONSIDERATIONS PLAN OF DISTRIBUTION LEGAL MATTERS EXPERTS WHERE YOU CAN FIND MORE INFORMATION ADDITIONAL INFORMATION We have filed with the Securities and Exchange Commission a registration statement on Form S-4 (Registration No. 333-164381) with respect to the securities we are offering for exchange. This prospectus, which forms part of this registration statement, does not contain all the information included in the registration statement, including its exhibits and schedules. For further information about us and the securities described in this prospectus, you should refer to the registration statement and its exhibits and schedules. Statements we make in this prospectus about certain contracts or other documents are not necessarily complete. When we make such statements, we refer you to the copies of the contracts or documents that are filed as exhibits to the registration statement, because those statements are qualified in all respects by reference to those exhibits. The registration statement, including the exhibits and schedules, is on file at the offices of the Securities and Exchange Commission and may be inspected without charge. Our Securities and Exchange Commission filings are also available to the public at the Securities and Exchange Commission’s website at www.sec.gov. You may also obtain this information without charge by writing or telephoning us at the following address and phone number: Charter Plaza, 12405 Powerscourt Drive, St. Louis, Missouri 63131.Our telephone number is (314) 965-0555. To obtain timely delivery, you must request this information no later than five business days before the date you must make your investment decision. Therefore, you must request this information no later than May 28, 2010. i DISCLOSURE REGARDING FORWARD-LOOKING STATEMENTS This prospectus contains “forward-looking statements” within the meaning of Section 27A of the Securities Act of 1933, as amended, which we refer to as the Securities Act, and Section 21E of the Securities Exchange Act of 1934, as amended, which we refer to as the Exchange Act, regarding, among other things, our plans, strategies and prospects, both business and financial, including, without limitation, the forward-looking statements set forth in the section titled “Management’s Discussion and Analysis of Financial Condition and Results of Operations” in this prospectus.Although we believe that our plans, intentions and expectations reflected in or suggested by these forward-looking statements are reasonable, we cannot assure you that we will achieve or realize these plans, intentions or expectations.Forward-looking statements are inherently subject to risks, uncertainties and assumptions, including, without limitation, the factors described in the sections titled “Risk Factors” and “Management’s Discussion and Analysis of Financial Condition and Results of Operations” in this prospectus.Many of the forward-looking statements contained in this prospectus may be identified by the use of forward-looking words such as “believe,” “expect,” “anticipate,” “should,” “planned,” “will,” “may,” “intend,” “estimated,” “aim,” “on track,” “target,” “opportunity,” “tentative” and “potential,” among others.Important factors that could cause actual results to differ materially from the forward-looking statements we make in this prospectus are set forth in this prospectus and in other reports or documents that we file from time to time with the Securities and Exchange Commission, which we refer to as the SEC, and include, but are not limited to: · the market for our securities and satisfaction of closing conditions in connection with recently announced financings; · our ability to sustain and grow revenues and cash flows from operating activities by offering video, high-speed Internet, telephone and other services to residential and commercial customers, and to maintain and grow our customer base, particularly in the face of increasingly aggressive competition and the difficult economic conditions in the United States; · the impact of competition from other distributors, including but not limited to incumbent telephone companies, direct broadcast satellite operators, wireless broadband providers, and digital subscriber line ("DSL") providers and competition from video provided over the Internet; · general business conditions, economic uncertainty or downturn and the significant downturn in the housing sector and overall economy; · our ability to obtain programming at reasonable prices or to raise prices to offset, in whole or in part, the effects of higher programming costs (including retransmission consents); · our ability to adequately deliver customer service; · the effects of governmental regulation on our business; · the availability and access, in general, of funds to meet our debt obligations, prior to or when they become due, and to fund our operations and necessary capital expenditures, either through (i) cash on hand, (ii) cash flows from operating activities, (iii) access to the capital or credit markets including through new issuances, exchange offers or otherwise, especially given recent volatility and disruption in the capital and credit markets, or (iv) other sources and our ability to fund debt obligations (by dividend, investment or otherwise) to the applicable obligor of such debt; and · our ability to comply with all covenants in our indentures and credit facilities, any violation of which, if not cured in a timely manner, could trigger a default of our other obligations under cross-default provisions. ii All forward-looking statements attributable to us or any person acting on our behalf are expressly qualified in their entirety by this cautionary statement.We are under no duty or obligation to update any of the forward-looking statements after the date of this prospectus. iii SUMMARY This summary contains a general discussion of our business, the exchange offer and summary financial information. It does not contain all the information that you should consider before making a decision whether to tender your original notes in exchange for new notes. For a more complete understanding of the exchange offer, you should read this entire prospectus and the related documents to which we refer. For a chart showing our ownership structure, see page 7. Unless otherwise noted, all business data included in this summary is as of December 31, 2009. CCH II, LLC (“CCH II”) is a direct subsidiary of CCH I, LLC (“CCH I”), which is an indirect subsidiary of Charter Communications, Inc. (“Charter”). CCH II is a holding company with no operations of its own. CCH II Capital Corp. (“CCH II Capital”) is a wholly owned subsidiary of CCH II. CCH II Capital is a company with no operations of its own and no subsidiaries.CCH II and CCH II Capital, which are the co-obligors with respect to both the original notes and new notes, are sometimes referred to in this prospectus collectively as the “Issuers” and individually as an “Issuer.” Unless otherwise stated, the discussion in this prospectus of our business and operations includes the business of CCH II and its direct and indirect subsidiaries. The terms “we,” “us” and “our” refer to CCH II and its direct and indirect subsidiaries on a consolidated basis. Our Business We are among the largest providers of cable services in the United States, offering a variety of entertainment, information and communications solutions to residential and commercial customers. Our infrastructure consists of a hybrid of fiber and coaxial cable plant passing approximately 11.9 million homes, with 96% of homes passed at 550 MHZ or greater and 96% of plant miles two-way active.A national Internet Protocol (IP) infrastructure interconnects all Charter markets. For the year ended December 31, 2009, we generated approximately $6.8 billion in revenue, of which approximately 51% was generated from our residential video service. We also generate revenue from high-speed Internet, telephone service and advertising with residential and commercial high-speed Internet and telephone service contributing the majority of the recent growth in our revenue. As of December 31, 2009, we served approximately 5.3 million customers. We sell our video, high-speed Internet and telephone services primarily on a subscription basis, often in a bundle of two or more services, providing savings and convenience to our customers.Bundled services are available to approximately 95% of our homes passed, and approximately 57% of our customers subscribe to a bundle of services. We served approximately 4.8 million video customers as of December 31, 2009, of which approximately 67% subscribed to digital video service.Digital video enables our customers to access advanced services such as high definition television, OnDemand video programming, an interactive program guide and digital video recorder, or DVR service. We also served approximately 3.1 million high-speed Internet customers as of December 31, 2009.Our high-speed Internet service is available in a variety of download speeds up to 60 Mbps.We also offer home networking service, or Wi-Fi, enabling our customers to connect up to five computers wirelessly in the home. We provided telephone service to approximately 1.6 million customers as of December 31, 2009. Our telephone services typically include unlimited local and long distance calling to the U.S., Canada and Puerto Rico, plus more than 10 features, including voicemail, call waiting and caller ID. Through Charter Business®, we provide scalable, tailored broadband communications solutions to business organizations, such as business-to-business Internet access, data networking, fiber connectivity to cellular towers, video and music entertainment services and business telephone.As of December 31, 2009, we served approximately 224,300 business customers, including small- and medium-sized commercial customers.Our 4 advertising sales division, Charter Media®, provides local, regional and national businesses with the opportunity to advertise in individual markets on cable television networks. We have a history of net losses.Our net losses were principally attributable to insufficient revenue to cover the combination of operating expenses and interest expenses we incurred because of our debt, impairment of franchises and depreciation expenses resulting from the capital investments we have made and continue to make in our cable properties.However, with our emergence from bankruptcy on November 30, 2009, we reduced our debt by approximately $708 million and our parent companies’ debt by approximately $7.5 billion, reducing our parent companies’ consolidated interest expense by approximately $830 million annually. On March 27, 2009, we filed voluntary petitions in the United States Bankruptcy Court for the Southern District of New York (the “Bankruptcy Court”), to reorganize under Chapter 11 of the United States Bankruptcy Code (the “Bankruptcy Code”). The Chapter 11 cases were jointly administered under the caption In re Charter Communications, Inc., et al., Case No. 09-11435. We continued to operate our businesses and owned and managed our properties as a debtor-in-possession under the jurisdiction of the Bankruptcy Court in accordance with the applicable provisions of the Bankruptcy Code until we emerged from protection under Chapter 11 of the Bankruptcy Code on November 30, 2009. On May 7, 2009, we filed a Joint Plan of Reorganization (the “Plan”), and a related disclosure statement (the “Disclosure Statement”), with the Bankruptcy Court. The Plan was confirmed by the Bankruptcy Court on November 17, 2009 (the “Confirmation Order”), and became effective on November 30, 2009, the date on which we emerged from protection under Chapter 11 of the Bankruptcy Code. RECENT DEVELOPMENTS On February 28, 2010, our former President and Chief Executive Officer, Neil Smit, resigned and our Chief Operating Officer, Michael J. Lovett, assumed the additional title of Interim President and Chief Executive Officer. On April 12, 2010, we announced the appointment of Mr. Lovett as our President and Chief Executive Officer and his election as a member of the Board of Directors of Charter, effective immediately.We also announced that Eloise Schmitz, our Executive Vice President and Chief Financial Officer, would be leaving Charter effective July 31, 2010. We are undergoing a search for a Chief Financial Officer, but no assurance can be given as to the timing or the results of such search. On March 31, 2010, Charter Operating and its affiliates closed on a transaction to amend and restate its senior secured credit facilities to, among other things, allow for the creation of a new revolving facility of $1.3 billion, the extension of maturities of a portion of the facilities and the amendment and restatement of certain other terms and conditions. Upon the closing, each of Bank of America, N.A. and JPMorgan Chase Bank, N.A., as agent and retiring agent, respectively, for itself and on behalf of the lenders under the Charter Operating senior secured credit facilities, agreed to dismiss with prejudice the pending appeal of our Confirmation Order pending before the Bankruptcy Court and to waive any objections to our Confirmation Order issued by the Bankruptcy Court. On April 14, 2010, we announced that (i) our revenues for the first quarter of 2010 are expected to be approximately $1.735 billion, an increase of 4.5% compared with the pro forma results of the first quarter of 2009, and (ii) operating costs and expenses (which include operating, selling, general and administrative expenses) for the first quarter of 2010 are expected to be $1.098 billion, an increase of 5.1% compared to the pro forma results of the first quarter of 2009. Pro forma revenues and operating expenses reflect the sales and acquisitions of cable systems in 2009 as if such transactions had occurred on January 1, 2009. These results are preliminary and have not been reviewed by our auditors, and as such, there can be no assurance that these results will not differ from the financial information reflected in our financial statements for such period or for the quarter ended March 31, 2010 when they have been finalized or that they are indicative of future performance. Actual results could differ materially from those reflected above based on the factors set forth under “Risk Factors,” among others. On April 28, 2010, CCO Holdings sold an aggregate of $1.6 billion principal amount in two tranches of $900 million of 7.875% senior notes due 2018 (the “2018 Notes”) and $700 million of 8.125% senior notes due 2020 (the “2020 Notes”).The net proceeds of this issuance were used in part to finance the purchase of approximately $741 million aggregate amount of CCO Holdings’ outstanding 8.750% senior notes due 2013 ($800 million aggregate 5 principal amount outstanding) and approximately $677 million aggregate principal amount of Charter Operating’s outstanding 8.375% senior second lien notes due 2014 ($770 million aggregate principal amount outstanding) pursuant to tender offers announced on April 14, 2010.The remainder of the net proceeds from the 2018 Notes and 2020 Notes will be used to further fund purchases of the notes pursuant to such tender offers and the redemption of the notes pursuant to redemption notices dated April 28, 2010. Our Corporate Information Our principal executive offices are located at Charter Plaza, 12405 Powerscourt Drive, St. Louis, Missouri 63131. Our telephone number is (314) 965-0555 and Charter has a website accessible at www.charter.com. The information posted or linked on this website is not part of this prospectus and you should rely solely on the information contained in this prospectus and the related documents to which we refer herein when deciding whether or not to tender your original notes in exchange for new notes. 6 Legal Entity Structure The chart below sets forth our entity structure and that of our direct and indirect parent companies and subsidiaries.This chart does not include all of our affiliates and subsidiaries and, in some cases, we have combined separate entities for presentation purposes.The equity ownership and voting percentages shown below are approximations as of February 28, 2010, and do not give effect to any exercise of then outstanding warrants.Indebtedness amounts shown below are principal amounts as of December 31, 2009. *On April 1, 2010, notice was given by Charter to redeem all of the shares of the Series A Preferred Stock on April 16, 2010 for a redemption payment of $25.948 per share or a total redemption payment for all shares of approximately $143.2 million. On April 16, 2010, Charter redeemed all 5,520,001 shares of the Series A Preferred Stock. 7 (1) CCH II, LLC (“CCH II”): 13.500% senior notes due 2016 ($1.8 billion principal amount outstanding) Guarantee:None. Security Interest:None. (2) CCO Holdings, LLC (“CCO Holdings”): 8 ¾% senior notes due November 15, 2013 ($800 million principal amount outstanding) CCO Holdings Credit Facility ($350 million principal amount outstanding) Guarantee:None Security Interest: The obligations of CCO Holdings under the junior credit facility are secured by a junior lien on CCO Holdings’ equity interest in Charter Communications Operating, LLC and all proceeds of such equity interest, junior to the liens of the holders of the notes listed under item (3) below. (3) Charter Communications Operating, LLC (“Charter Operating”): 8.000% senior second-lien notes due April 30, 2012 ($1.1 billion principal amount outstanding) 8.375% senior second-lien notes due April 30, 2014 ($770 million principal amount outstanding) 10.875% senior second-lien notes due September 15, 2014 ($546 million principal amount outstanding) Charter Operating Credit Facility ($8.2 billion principal amount outstanding) Guarantee:All Charter Operating notes are guaranteed by CCO Holdings and those subsidiaries of Charter Operating that are guarantors of, or otherwise obligors with respect to, indebtedness under the Charter Operating credit facilities.The Charter Operating Credit Facility is guaranteed by CCO Holdings and certain subsidiaries of Charter Operating. Security Interest:The Charter Operating notes and related note guarantees are secured by a second-priority lien on substantially all of Charter Operating’s and certain of its subsidiaries’ assets that secure the obligations of Charter Operating or any subsidiary of Charter Operating with respect to the Charter Operating senior secured credit facilities.The Charter Operating Credit Facility is secured by a first-priority lien on substantially all of the assets of Charter Operating and its subsidiaries and a pledge by CCO Holdings of its equity interests in Charter Operating. 8 The Exchange Offer Original Notes 13.50% Senior Notes due 2016, which we issued on November 30, 2009. New Notes 13.50% Senior Notes due 2016, the issuance of which will be registered under the Securities Act of 1933. Exchange Offer We are offering to issue registered new notes in exchange for a like principal amount and like denomination of our original notes. We are offering to issue these registered new notes to satisfy our obligations under an exchange and registration rights agreement that we entered into with the initial purchasers of the original notes when we sold the original notes in a transaction that was exempt from the registration requirements of the Securities Act as part of the Plan. You may tender your original notes for exchange by following the procedures described under the caption “The Exchange Offer.” This exchange offer is only being made for those original notes that were issued pursuant to Section 4(2) of the Securities Act of 1933, as amended and which are indentified by CUSIP No. 12502C AT8. Tenders; Expiration Date; Withdrawal The exchange offer will expire at 5:00 p.m., New York City time, on June 4, 2010, which is within 25 business days after the exchange offer registration statement is declared effective, unless we extend it. If you decide to exchange your original notes for new notes, you must acknowledge that you are not engaging in, and do not intend to engage in, a distribution of the new notes. You may withdraw any original notes that you tender for exchange at any time prior to the expiration of the exchange offer. If we decide for any reason not to accept any original notes you have tendered for exchange, those original notes will be returned to you without cost promptly after the expiration or termination of the exchange offer. See “The Exchange Offer — Terms of the Exchange Offer” for a more complete description of the tender and withdrawal provisions. Accrued Interest on the New Notes and Original Notes The new notes will bear interest from February 15, 2010 (the date of the last interest payment in respect of the original notes). Holders of original notes that are accepted for exchange will be deemed to have waived the right to receive any payment in respect of interest on such original notes accrued to the date of issuance of the new notes. Conditions to the Exchange Offer The exchange offer is subject to customary conditions, some of which we may waive. See “The Exchange Offer — Conditions to the Exchange Offer” for a description of the conditions. Other than the federal securities laws, we are not subject to federal or state regulatory requirements in connection with the exchange offer. Certain Federal Income Tax Considerations The exchange of outstanding notes for exchange notes in the exchange offer will not be a taxable event for United States federal income tax purposes. See “Important United States Federal Income Tax Considerations.” Exchange Agent The Bank of New York Mellon Trust Company, NA is serving as exchange agent. Information Agent Global Bondholder Services Corporation is serving as information agent. 9 Use of Proceeds We will not receive any proceeds from the exchange offer. Consequences of failure to exchange your original notes Original notes that are not tendered or that are tendered but not accepted will continue to be subject to the restrictions on transfer that are described in the legend on those notes. In general, you may offer or sell your original notes only if they are registered under, or offered or sold under an exemption from, the Securities Act and applicable state securities laws. Except in limited circumstances with respect to specific types of holders of original notes, we, however, will have no further obligation to register the original notes. If you do not participate in the exchange offer, the liquidity of your original notes could be adversely affected. Consequences of exchanging your original notes Based on interpretations of the staff of the SEC, we believe that you may offer for resale, resell or otherwise transfer the new notes that we issue in the exchange offer without complying with the registration and prospectus delivery requirements of the Securities Act if you: ·acquire the new notes issued in the exchange offer in the ordinary course of your business; ·are not participating, do not intend to participate, and have no arrangement or undertaking with anyone to participate, in the distribution of the new notes issued to you in the exchange offer, and ·are not an “affiliate” of our company as defined in Rule 405 of the Securities Act. If any of these conditions is not satisfied and you transfer any new notes issued to you in the exchange offer without delivering a proper prospectus or without qualifying for a registration exemption, you may incur liability under the Securities Act. We will not be responsible for or indemnify you against any liability you may incur. Any broker-dealer that acquires new notes in the exchange offer for its own account in exchange for outstanding notes which it acquired through market-making or other trading activities, must acknowledge that it will deliver a prospectus when it resells or transfers any new notes issued in the exchange offer. See “Plan of Distribution” for a description of the prospectus delivery obligations of broker-dealers in the exchange offer. Summary Terms of the New Notes The terms of the new notes we are issuing in this exchange offer and the terms of the original notes of the same series are identical in all material respects, except the new notes offered in the exchange offer: ●will have been registered under the Securities Act; ●will not contain transfer restrictions and registration rights that relate to the outstanding notes; and ●will not contain provisions relating to the payment of additional interest to be made to the holders of the outstanding notes under circumstances related to the timing of the exchange offer. A brief description of the material terms of the new notes follows: Issuers CCH II and CCH II Capital. Notes Offered $976,826,466million aggregate principal amount of 13.50% Senior Notes due 2016. 10 Maturity November 30, 2016. Interest Payment Dates February 15 and August 15 of each year, beginning on February 15, 2010. Forms and Terms The form and terms of the new notes will be the same as the form and terms of the original notes except that: ·the new notes have been registered under the Securities Act of 1933 and, therefore, will not bear legends restricting their transfer; and ·you will not be entitled to any exchange or registration rights with respect to the new notes and the new notes will not provide for additional interest in connection with registration defaults. The new notes will evidence the same debt as the original notes. They will be entitled to the benefits of the indenture governing the original notes and will be treated under the indenture as a single class with the original notes. Ranking The new notes will be: ·our senior unsecured securities; ·effectively subordinated in right of payment to any of our secured indebtedness, to the extent of the value of the assets securing such indebtedness; ·equal in right of payment to any future unsubordinated, unsecured indebtedness; ·senior in right of payment to any future subordinated indebtedness; and ·structurally subordinated to all indebtedness and other liabilities (including trade payables) of our subsidiaries, including indebtedness under our subsidiaries’ credit facilities and senior notes. As of December 31, 2009, the total principal amount of debt and intercompany loans of CCH II and its subsidiaries totaled approximately $13.5 billion, and the new notes are structurally subordinated to approximately $12.0 billion. Optional Redemption The new notes may be redeemed in whole or in part at our option at any time on or after November 30, 2012 at the redemption prices specified in this prospectus under “Description of the Notes — Optional Redemption.” At any time prior to November 30, 2012, we may, on one or more occasions, redeem up to 35% of the new notes on a pro rata basis (or as nearly to pro rata as practicable), at a redemption price of 113.50% of the principal amount thereof, plus accrued and unpaid interest to the redemption date, with the net cash proceeds of one or more Equity Offerings; provided that (1) at least 65% of the aggregate principal amount of the Notes remain outstanding immediately after the occurrence of such redemption (excluding original notes held by the Issuers and their Subsidiaries, and (2) the redemption must occur within 60 days of the date of the closing of such Equity Offering. At any time prior to November 30, 2012, the new notes may be redeemed, in whole or in part, at our option upon no less than 30 nor more than 60 days’ 11 prior notice at a redemption price equal to 100% of the principal amount of such new notes redeemed plus accrued and unpaid interest to the applicable redemption date and a make-whole premium.See “Description of the Notes – Optional Redemption.” Restrictive Covenants The indenture governing the new notes will, among other things, restrict our ability and the ability of certain of our subsidiaries to: ·incur additional debt; ·repurchase or redeem equity interests and debt; ·issue equity; ·make certain investments or acquisitions; ·pay dividends or make other distributions; ·dispose of assets or merge; ·enter into related party transactions; and ·grant liens and pledge assets. These covenants are subject to important exceptions and qualifications as described under “Description of the Notes — Certain Covenants,” including provisions allowing us, as long as our leverage ratio is below 5.75 to 1.0, to incur additional indebtedness. Change of Control Following a Change of Control, as defined in “Description of the Notes — Certain Definitions,” we will be required to offer to purchase all of the new notes at a purchase price of 101% of their principal amount plus accrued and unpaid interest, if any, to the date of purchase thereof. Events of Default For a discussion of events that will permit acceleration of the payment of the principal of and accrued interest on the new notes, see “Description of Notes — Events of Default and Remedies.” Absence of Established Markets for the Notes The new notes are new issues of securities, and currently there are no markets for them. We do not intend to apply for the new notes to be listed on any securities exchange or to arrange for any quotation system to quote them. Accordingly, we cannot assure you that liquid markets will develop for the new notes. United States Federal Income Tax Considerations
